Citation Nr: 9905254	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Boise, Idaho.  By rating decision in May 1994, service 
connection for stomach problems classified as dyspepsia, a 
history of peptic ulcer disease and colonic polyps claimed as 
secondary to exposure to Agent Orange was denied and, 
following appropriate notification, the veteran did not 
appeal.  

The veteran submitted a request to "reopen" his claim for a 
stomach disorder in June 1997.  He explained that he believed 
that his stomach disorder was due to his time during active 
service.  The RO denied the request on the basis that new and 
material evidence to reopen the claim following the final 
decision in May 1994 had not been received.  In the veteran's 
notice of disagreement, he repeated his claim for service 
connection for a stomach disorder.  The statement of the case 
contained the criteria for service connection on the merits, 
de novo, and also new and material evidence rules following a 
final decision.  The issue was still framed as new and 
material evidence.  It was also explained in the statement of 
the case that no connection was shown between current stomach 
problems and active service.  The supplemental statement of 
the case sent in June 1998 explained that the evidence cited 
from 1991 to 1998 post-dated active duty by many years and 
did not contain any probative details regarding the issue of 
incurrence or aggravation of a stomach disorder during active 
service.  The Board construes the issue as expressed by the 
veteran and his representative throughout this appeal to be 
service connection for a gastrointestinal disorder and not 
any attempt to reopen the claim for such a disorder as 
secondary to Agent Orange exposure.  While the RO has denied 
the issue in terms of new and material evidentiary 
requirements, this is considered to be harmless procedural 
error, as the veteran has been adequately advised of the 
criteria regarding service connection.  

FINDING OF FACT

There is no competent evidence that the veteran's current 
gastrointestinal disability, to include residuals of colonic 
polyps and any irritable bowel disorder, is of service origin 
or otherwise related to service. 
CONCLUSION OF LAW

The claim for service connection for a gastrointestinal 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reflect no complaints 
or findings of any gastrointestinal disorder, and on the 
service separation examination in October 1968 the veteran's 
abdomen and viscera were normal.  At that time the veteran 
denied a history of frequent indigestion and stomach or 
intestinal trouble.  

The veteran's original application for compensation, received 
in February 1969, did not contain any reference to a 
gastrointestinal disability.  

On a VA examination in June 1969, the abdomen was scaphoid, 
soft and nontender.  No masses were palpable.  He had normal 
peristalsis.  

VA outpatient treatment records in April 1985 show the 
veteran's complaints of weakness, tiredness, and poor 
appetite.  The abdomen was benign, without tenderness, 
masses, or organomegaly.  The rectal examination showed 
normal tone.  Stool was guaiac negative.  The assessment 
included weakness, decreased appetite, insomnia and nerves.  
In April 1988, he was seen for complaints that his stomach 
and intestines had not been working right for about one 
month, with increased flatus, solid stools with mucous and 
occasionally streaked with blood, and increased abdominal 
bloating.  He also had had abdominal pain.  Greasy food 
caused belching.  He described a poor appetite without weight 
loss.  The abdomen was flat without organomegaly.  There was 
mild suprapubic regional tenderness.  Rectal examination was 
negative and stool was guaiac negative.  The assessment was 
abdominal bloating, change in stool habits and fatty food 
intolerance.  

In June 1988, the veteran was hospitalized by VA for multiple 
gastrointestinal complaints since March 1988.  He complained 
of a burning sensation in his throat and chest from eating 
spicy food, post-prandial pain with fullness, bloating and 
eructation and fatty food intolerance.  He complained of 
early satiety, frequent bowel movements, and red blood on 
toilet paper and on surface of the stool.  Following physical 
examination and diagnostic studies, the diagnoses included 
dyspepsia and colonic polyp.  

On a VA examination in September 1988, the veteran reported 
recurrent, severe abdominal cramps, inability to gain weight, 
and increased flatulence.  It was noted that he had been 
found to have a lesion in his descending colon.  The 
pertinent diagnosis was no evidence of findings of colonic 
abnormality other than a benign growth in the descending 
colon, which was to be further evaluated, and no evidence of 
findings of unusual disease of the intestinal tract.  

In an October 1988 state Department of Employment medical 
statement signed by a physician, it was reported that the 
veteran complained of abdominal pain on exertion with 
fullness and bloating.  The date of his illness or injury was 
reported as March 1988.  A medical cause of his pain had not 
been identified.  

VA outpatient treatment records show that in March 1996 and 
July 1996 the veteran was noted to have irritable bowel 
syndrome.  In February 1997, the resection of a colonic polyp 
in June 1988 was noted with negative colonoscopy in January 
1991 and negative barium enema in January 1993.  There had 
been good symptomatic relief for irritable bowel.  In June 
1997, irritable bowel reportedly was symptomatic again.  
Endoscopy in May 1994 revealed very minimal hiatal hernia 
with no reflux, normal esophagus, stomach, pylorus, and 
duodenal bulb.  A colonoscopy with polypectomy in September 
1997 revealed two small polypoid lesions, which were removed 
and shown to be being and hyperplastic.  In October 1997, the 
September 1997 colonoscopy was referred to as normal.  The 
veteran complained of stomach pain that "has been around for 
30 years."  The assessment was pain with lifting, possible 
hernia.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion 
where the determinative issue involves a question of medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.

Service connection may be granted where the evidence shows 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998).

Analysis

The service medical records show no complaints or findings of 
any gastrointestinal disorder and the veteran's abdomen and 
viscera were normal on the service discharge examination.  At 
that time the veteran denied a history of stomach problems.  
On the VA examination in 1969, shortly following active 
service, there were no gastrointestinal complaints or 
abnormal findings (other than hemorrhoids).  

The first indication of any gastrointestinal disorder was 
reported in April 1988.  The veteran's earlier complaint of 
decreased appetite was not accompanied by any abnormal 
gastrointestinal finding.  The symptoms in April 1988 
reportedly had been present for about a month, and abdominal 
tenderness was elicited.  The only finding during 
hospitalization in June 1988 was colonic polyp.  His 
gastrointestinal system was otherwise normal by ultrasound, 
X-ray, barium enema and colonoscopy.  Although a VA medical 
record of October 1997 notes that the veteran reported having 
had stomach pain for 30 years associated with lifting, there 
is no medical evidence or opinion that links any current 
gastrointestinal disorder to service.  Without medical 
evidence of a nexus between a current disability and service, 
the claim for service connection is not well grounded, and 
must be denied.  See Caluza.

The Board has disposed of this claim on a ground different 
from that of the RO, that is, whether the claim is well 
grounded rather than whether the veteran is entitled to 
prevail based on the submission of new and material evidence 
following a final decision.  However, he has not been 
prejudiced by the Board's decision.  He was informed by the 
RO of all the criteria for service connection on the merits 
and also advised that the evidence had not shown the claimed 
disorder to be causally related to active service and did not 
contain any probative details regarding the issue of 
incurrence or aggravation of a stomach disorder during active 
service.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Court has held that there is some duty to assist a 
claimant in the completion of the application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) even where 
the claim appears to be not well- grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 8 Vet. 
App. 69 (1995), as modified in this context by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), wherein the Court found a duty 
to further assist in the development of the evidence when a 
claimant had reported the existence of evidence which could 
serve to render a claim well-grounded.  In the instant case, 
however, the veteran has not identified any medical evidence 
that has not been submitted or obtained which would support a 
well-grounded claim.  Thus, the VA has satisfied its duty to 
inform under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).  


ORDER

The veteran not having submitted a well grounded claim, 
service connection for a gastrointestinal disorder is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

